PECK, Dist. J.
Epitomized Opinion
This was a proceeding in bankruptcy of the estate of James Fred Cabot. Within a few months before the petition was filed, Cabot purchased a diamond ring for $3i00 without paying any of the purchase price. In this proceeding he declared that he had sent the ring through the mail, without registration, to a niece who never received it. The referee did not accept this statement as true, but found, nevertheless, that Cabot1 had not possession of, or power to produce, the ring at any time since the. institution of this proceeding. Cabot, as a married man, claimed exemption of $500 worth of personalty under the Ohio statutes. The petitioner contended that the value of the ring should be set off against the claim for statutory exemption. This contention the referee denied. Petitioner brought a petition to review this finding. Held:
The Ohio Statutes apply to this case and the effect of the fraudulent concealment of assets by a bankrupt upon his right to exemptions also depends upon the statutes and policy of the state. 11729 GC. and elsewhere set forth exceptions to the exemptions. No exception is mentioned as against claims incurred by fraud of the claimant.
The Homestead Act is construed by the Ohio courts to seek not the protection of the debtor, but the protection of his family and dependents. Thus the law of Ohio does not warrant the withholding of the exemption on the ground that there was fraud in the origin of the debt or in the disposition of the property prior to bankruptcy, because the exemption is not a privilege personal to the debtor, but for the benefit of his family and the public. Exceptions overruled. Order of referee affirmed.